Case 1:20-cv-00290-AT Document 38 Filed 05/11/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT USDC SDNY

SOUTHERN DISTRICT OF NEW YORK DOCUMENT

In re: ELECTRONICALLY FILED
DOC #:

HHE CHOICES HEALTH PLAN, LLC, et ai., DATE FILED: __ 5/11/2020

 

Debtors.

 

X
SEAN SOUTHARD, as Plan Administrator of
the Amended Chapter 11 Plan of Liquidation for
Hebrew Hospital Senior Housing, Inc.,

Plaintiff,
-against- 20 Civ. 290 (AT)
MARY FRANCES FARRETT, BRIAN ORDER

PERINO, PETER SANNA, PETER CUTAIA,
ALAN PEARCE, CHARLES GOLDBERGER,
MICHAEL LAUB, MARVIN LIFSON, DONNA
JAKUBOVITZ, EDWARD SCHECTER, LEON
SILVERMAN, and DAVID KERSHNER,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court having been advised that the parties have reached a settlement in principle,
ECF No. 37, it is ORDERED that the above-entitled action be and is hereby dismissed and
discontinued without costs, and without prejudice to the night to reopen the action within sixty
days of the date of this Order if the settlement is not consummated.

Any application to reopen must be filed within sixty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same sixty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

SO ORDERED.

Dated: May 10, 2020
New York, New York
Case 1:20-cv-00290-AT Document 38 Filed 05/11/20 Page 2 of 2

Or

ANALISA TORRES
United States District Judge
